11 A.3d 151 (2011)
299 Conn. 924
Ronnie HOLLEY
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 4, 2011.
Mary Boehlert, special public defender, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The petitioner Ronnie Holley's petition for certification for appeal from the Appellate Court, 124 Conn.App. 907, 5 A.3d 584 (2010), is denied.
EVELEIGH, J, did not participate in the consideration of or decision on this petition.